DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021, 09/30/2020, 04/01/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9-10, 13, 15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0171666 (Yeon).

Regarding claim 1, Yeon teaches a method for switching an energy storage system (ESS) to operate as an uninterruptible power supply (UPS) (method of switching an energy storage system as shown in Fig. 3-6), the method comprising: 
a normal power supply determination step of determining whether normal power is supplied to the ESS from a normal power source (Fig. 3 shows the normal power supply in the system whereby normal power is supplied to the battery array 350 ie. ESS and the load 70 from grid 50 ie. normal power source; processor 213 controls the power switch 211 to ensure normal power supply from the grid 50 ie. normal power source according to the determining result of measuring a phase of the voltage waveform of AC power applied from the grid ie. normal power source measured by a phase detector) [0062-0065, 0068, 0077-0079]; 
an operation mode setting step of setting an operation mode of the ESS according to whether the normal power is supplied or not (Fig. 3-6 shows the different operation modes of the ESS according whether grid 50 i.e. normal power source is supplying power i.e. normal power is supplied or not; controller 110 operate in a variety of modes i.e. charging mode, non-charging mode) [0053, 0062-0065, 0077,0082, 0086, 0090]; and 
an ESS control step of controlling the ESS according to the set operation mode (processor 213 engages in ESS control step by controlling the ESS according to a reference corresponding to the different operation modes as taught in Fig. 3 where ES operates in charging mode, Fig. 4 where ESS operates in a non-charging mode, Fig. 5 ESS operates in a battery use mode and Fig. 6 shows ESS operates in a fault repair mode) [007, 0082, 0086, 0090], 
wherein the operation mode setting step includes setting the ESS to: 
an ESS mode if the normal power is determined to be supplied (Fig. 3 shows the flow of power when ESS 300 is in the charging mode in which battery array 350 is being charged by grid 50 ie. normal power source according to processor 213) [0063, 0077-0079]; and
 a UPS mode if the normal power is determined not to be supplied (Fig. 5 shows ESS set to a UPS mode when the normal power supply from the grid 50 ie. normal power source is stopped) [0086-0088], and 
wherein the ESS control step includes:
 if the ESS is set to the ESS mode, performing a discharge diagnosis step of diagnosing whether the ESS is dischargeable based on a predetermined reference and then performing a discharge from the ESS by turning on a main discharge switch only if the ESS is diagnosed to be dischargeable (discharging of battery array 150 based on the monitoring state of the battery 150 by turning on a discharge charge based on the charge of the battery being able to supply power) [0072-0075, 0083-0085, 0088-0089]; and
 if the ESS is set to the UPS mode, performing the discharge from the ESS directly by turning on a UPS discharge switch without performing the discharge diagnosis step (when the ESS is set to the UPS mode, the ESS control performs a discharge of the battery array 550 as shown in Fig. 5 by turning on the discharge switch) [0086-0089].

Regarding claim 2, Yeon teaches wherein: the normal power supply determination step comprises: 
an applied voltage measurement step of measuring a voltage applied from the normal power source (phase detector 251 detects the phase of the voltage waveform of the AC power applied from the grid 50) [0066-0068]; and
 a measurement step of determining whether the normal power is supplied by comparing the voltage applied from the normal power source and a predetermined reference voltage (processor 213 performs a measurement step of determining whether normal power coming from the grid  50 ie. normal power source reaches 0 voltage, thereby comparing the applied voltage from grid 50 ie. normal power source with a predetermined reference voltage ie. 0 volts) [0062-0063]; and 
the measurement step comprises: 
determining that the normal power is supplied if the voltage applied from the normal power source is equal to or higher than the predetermined reference voltage (phase detector 251 determines the phase of the power from the grid 50 ie. normal power source supplying normal power and the processor 213 determines when the voltage applied from the normal power is higher than 0 voltage thereby supplying normal power) [0062-0067]; and
 determining that the supply of the normal power is stopped if the voltage supplied from the normal power source is lower than the preset predetermined reference voltage (when the normal power is stopped ie. power from the grid 50 is stopped thereby the voltage becomes 0 volt which is lower than preset reference voltage) [0063-0068, 0086-0087].

Regarding claim 6, Yeon teaches wherein:
 the normal power supply determination step further comprises a connection check step of checking whether the ESS and the normal power source are physically connected (processor 213 check when the ESS and the grid 50 ie. normal power source are connected as shown in Fig. 3) [0063-0065, 0077-0078]; and
 the connection check step includes:
determining that the normal power source and the ESS are physically connected if a normal power output terminal the normal power source is inserted into an insertion portion of a connection check circuit and a switch of the connection check circuit is on (determining that grid 50 is connected to battery 350 as shown in Fig. 3 when normal power output terminal is inserted into the insertion portion of the connection check unit ie. switch 211 is turned on) [0077-0080]; and
 determining that the normal power source and the ESS are not physically connected if the switch of the connection check circuit is off (when switch 211 is turned off as shown in Fig. 4-6 wherein the grid 50 ie. normal power and the battery are not connected) [0082-0090].


Regarding claim 9. (Currently Amended) An energy storage system (ESS) operable in an uninterruptible power supply (UPS) mode (Fig. 3-6 shows an ESS system operable in an UPS mode), the ESS comprising: 
a normal power supply check circuit configured to check normal power supply determine whether a normal power from a normal power source is supplied to the ESS (Fig. 3 shows the normal power supply in the system whereby normal power is supplied to the battery array 350 ie. ESS and the load 70 from the grid 50 ie. normal power source; processor 213 controls the power switch 211 to ensure normal power supply from the grid 50 according to the determining result of measuring a phase of the voltage waveform of the AC power applied from the grid measured by a phase detector 251) [0062-0065, 0068, 0077-0079]; 
a battery management system (BMS) configured to control an operation mode and charging/discharging of the ESS (battery management system tracks the state of the charge of the ESS ie. battery 550 and sends that information to the processor 213 and controller 510 which thereby controls an operation mode for charging/discharging the ESS as shown in the various operation mode Fig. 3-6) [0049-0052, 0063-0065, 0069-0072, 0091-0092]; and 
a mode switching switch circuit configured to operate according to a control of the BMS (controller 110 referred to switchable UPS controller thereby indicating comprising switch in order to switch into the various modes according to the information from the BMS) [0045, 0049-0056, 0065-0066, 0072-0076], wherein the BMS comprises:
 a mode setting module configured to set the ESS to: 
an ESS mode if the normal power supply check circuit determines that the normal power is supplied (Fig. 3 shows the flow of power when ESS 300 is in charging mode in which battery array 350 is being charged by grid 50 wherein normal power from the grid 50 is being supplied according to the processor 213) [0063, 0077-0079], and 
a UPS mode if the normal power supply check circuit determines that the normal power is not supplied, and a discharge diagnosis module configured to diagnose whether the ESS is dischargeable based on a predetermined reference, only if the ESS is set to the ESS mode and not if the ESS is set to the UPS mode (when the ESS is set to the UPS mode, the ESS control performs a discharge of the battery array 550 as shown in Fig. 5 by turning on the discharge switch) [0086-0089].

Regarding claim 10, Yeon teaches wherein the normal power supply check circuit comprises:
 a voltage measurement module configured to measure a voltage applied from the normal power source (voltage measurement circuit 252 measure a voltage of each of battery array 150, grid 50 and AC out port 217 connected to the UPS 130) [050, 0063-0068]; and
 a determination module configured to: 
compare the voltage applied from the normal power source with a predetermined reference voltage to determine whether the normal power is supplied (processor 213 is the determination module configured to track and compare voltage applied from grid 50 with reference voltage to determine whether grid 50 is connected) [0063-0067]; 
determine that the normal power is supplied if the voltage applied from the normal power source is equal to or higher than the predetermined reference voltage (processor 213 performs a measurement step of determining whether normal power coming from the grid 50 reaches 0 voltage, thereby comparing the applied voltage from grid 50 ie. normal power source with normal power supply with a predetermined reference voltage ie. 0 volts) [0062-0063]; and 
determine that the supply of the normal power is stopped if the voltage applied from the normal power source is lower than the predetermined reference voltage (when the normal power is stopped ie. power from the grid 50 is stopped is voltage becomes 0 volt which is lower than preset refernce voltage) [0063-0068, 0086-0087].


Regarding claim 13, Yeon teaches wherein the mode switching switch circuit comprises:
 a main discharge switch configured to be turned on by receiving a discharge command from the BMS to discharge the ESS if the ESS is set to the ESS mode and is determined to be dischargeable (controller 110 referred to switchable UPS controller thereby indicating comprising switch in order to switch into the various modes according to the information from the BMS as shown in the various modes in Fig. 3-6 in terms of charging/discharging the ESS) [0045, 0049-0056, 0065-0066, 0072-0076]; and
 a UPS discharge switch configured to be turned on by receiving a UPS mode command from the BMS and operates so that the ESS operates in the UPS mode (Fig. 5 shows the UPS mode where ESS is operated to be sending power to the load) [0051-0052, 0056, 0086-0089].


Regarding claim 15, Yeon teaches wherein the normal power supply check circuit unit further comprises a connection check circuit configured to check whether the normal power source is physically connected to the ESS (processor 213 checking whether switch 211 is on which indicates whether normal power ie. grid 50 is connected) [0076-0085], the connection check circuit comprising:
 a receiving portion into which a normal power output terminal of the normal power source is configured to be inserted (AC port ie. receiving portion corresponding to an input port through internal power switch) [0049, 0058-0060, 0065-0067]; and
 a switch configured to be turned on or off according to whether the normal power output terminal is inserted into the insertion portion (internal switch 211 turned on and off to whether a normal power output terminal ie. output terminal of the grid 50 inserted into the AC port) [0065-0068].


Regarding claim 17, Yeon teaches wherein: the switch comprises a push switch configured to be turned on by pressure (EMG switch 257 is a physical button of the ESS switch which is a push button ie. switch configured to be turned on by pressure) [0073-0074]; 
the normal power output terminal comprises a pressing unit configured to apply a pressure to a position corresponding to the push switch (Fig. 2 shows the EMG switch 257 ie. pressing unit for applying pressure corresponding to the push switch) [0073-0074]; and if the normal power output terminal is connected to the insertion portion, the push switch is configured to be turned on by the pressing unit of the normal power output terminal (when the output terminal of the grid 50 is connected to the insertion portion the EMG 257 configured to be turned on by pressing the switch) [0073-0076, 0079-0083]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0171666 (Yeon) in view of US 2017/0126054 (White). 

Regarding claim 5, Yeon teaches wherein the discharge diagnosis step includes: 
measuring a charge capacity and a discharge voltage of the ESS; and 
comparing the measured charge capacity, temperature, and discharge voltage of the ESS with the predetermined reference to check whether the ESS is dischargeable (BMS is controlling charging and discharging of battery array 150 based on state of battery array 150; controller 510 measure charge of the battery array 550 and compared to the charge capacity of the ESS with the reference whether ESS is dischargeable) [0072-0074, 0086-0089].
	However, Yeon does not teach discharge diagnosis steps measure a temperature. 
	However, White teaches discharge diagnosis steps measure a temperature (controller 614 receives temperature sensor signal of battery and compare the signal to a threshold) [0079]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to measure the temperature of the battery along with the charge and discharge status of the battery in order to accurately measure the charge status of the battery thereby efficiently supplying uninterruptible power to the load. 


Regarding claim 12, Yeon teaches wherein the discharge diagnosis module is further configured to: measure a charge capacity and a discharge voltage of the ESS; and compares compare the measured charge capacity, temperature, and discharge voltage with the predetermined reference to check whether the ESS is dischargeable (BMS is controlling charging and discharging of battery array 150 based on state of battery array 150; controller 510 measure charge of the battery array 550 and compared to the charge capacity of the ESS with the reference whether ESS is dischargeable) [0072-0074, 0086-0089].
However, Yeon does not teach discharge diagnosis steps measure a temperature. 
	However, White teaches discharge diagnosis steps measure a temperature (controller 614 receives temperature sensor signal of battery and compare the signal to a threshold) [0079]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to measure the temperature of the battery along with the charge and discharge status of the battery in order to accurately measure the charge status of the battery thereby efficiently supplying uninterruptible power to the load.



Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0171666 (Yeon) in view of US 2012/0319653 (Kumar).

Regarding claim 14, Yeon teaches wherein: the UPS discharge switch [0072-0074]; and wherein the main discharge switch and the UPS discharge switch are connected in parallel (Fig. 2 shows the main discharge switch ie. static transfer switch 211 and the EMG 257 ie. UPS discharge switch in parallel).
	However, Yeon does not teach the UPS discharge switch as a diode.
	However, Kumar teaches the UPS discharge switch as a diode (AC voltage from AC input is discharged through diode D11) [0034].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use a diode as a discharge switch in order to ensure that the flow of the current is maintained to be in a particular direction as the diode is used to control the direction of the current from the power source to the load.

Allowable Subject Matter
Claims 7-8, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. 
Regarding the 112(b) rejection, it is withdrawn now in light of the current amendment. 
Regarding the proposed amendments, details regarding the normal power was discussed which the Examiner did not see in the claims as it is current presented in the filed claims in 05/27/2022. 
Regarding claim 1 and 9, the Applicant presented the amendments for claim 1 and 9 wherein the reference Yeon teaches: Fig. 3 shows the flow of power when ESS 300 is in the charging mode in which battery array 350 is being charged by grid 50 ie. normal power source according to processor 213 [0063, 0077-0079]; and
 a UPS mode if the normal power is determined not to be supplied which is indicated by Yeon Fig. 5 shows ESS set to a UPS mode when the normal power supply from the grid 50 ie. normal power source is stopped [0086-0088], and 
wherein the ESS control step includes: if the ESS is set to the ESS mode, performing a discharge diagnosis step of diagnosing whether the ESS is dischargeable based on a predetermined reference and then performing a discharge from the ESS by turning on a main discharge switch only if the ESS is diagnosed to be dischargeable (discharging of battery array 150 based on the monitoring state of the battery 150 by turning on a discharge charge based on the charge of the battery being able to supply power) [0072-0075, 0083-0085, 0088-0089]; and
 if the ESS is set to the UPS mode, performing the discharge from the ESS directly by turning on a UPS discharge switch without performing the discharge diagnosis step (when the ESS is set to the UPS mode, the ESS control performs a discharge of the battery array 550 as shown in Fig. 5 by turning on the discharge switch) [0086-0089].
Thereby the rejection stands. 
Furthermore, regarding claim 9, Yeon teaches:  a mode switching switch circuit configured to operate according to a control of the BMS (controller 110 referred to switchable UPS controller thereby indicating comprising switch in order to switch into the various modes according to the information from the BMS) [0045, 0049-0056, 0065-0066, 0072-0076], wherein the BMS comprises: a mode setting module configured to set the ESS to: an ESS mode if the normal power supply check circuit determines that the normal power is supplied (Fig. 3 shows the flow of power when ESS 300 is in charging mode in which battery array 350 is being charged by grid 50 wherein normal power from the grid 50 is being supplied according to the processor 213) [0063, 0077-0079], and a UPS mode if the normal power supply check circuit determines that the normal power is not supplied, and a discharge diagnosis module configured to diagnose whether the ESS is dischargeable based on a predetermined reference, only if the ESS is set to the ESS mode and not if the ESS is set to the UPS mode (when the ESS is set to the UPS mode, the ESS control performs a discharge of the battery array 550 as shown in Fig. 5 by turning on the discharge switch) [0086-0089].
Thereby, the rejection stands. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836